DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 2/19/2021 amended claims 1, 6 and 31-32, cancelled claims 14-15 and added new claims 34-35.  Applicants’ amendments overcome the 35 USC 103 rejection over Zhang as evidenced by Baumanis from the office action mailed 10/21/2020; therefore this rejection is withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Zhang as evidenced by Baumanis in view of Smith from the office action mailed 10/21/2020; therefore this rejection is maintained below.  New grounds of rejection necessitated by applicants’ amendments are set forth below.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “10-40 wt. % of a low-ash” but the claims requires at least 11 wt% of the additives based on the concentration of the amine compound and the succinimide compound of claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-13, 16, 18-22, 24, 26-28, 31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., International Publication No. WO/2016/033397 (hereinafter referred to as Zhang – for citation purposes USPG-PUB .    
Regarding claims 1-2, 4-13, 16, 19-22, 24 and 26-28, Zhang discloses a lubricating composition for marine engines wherein the composition has a TBN of at least 7 mg KOH/g (as recited in claims 22 and 28) (Para. [0032] and [0036]) comprising:  
(i) a major concentration of an oil of lubricating viscosity (as recited in claim 1 and reads on claim 26) (see Abstract and Examples/Tables), 
(ii) 0.3 to 5 wt% of a basic amine compound, such as, 2-ethylhexyl and morpholine, having a TBN of from 50 to 250 mg KOH/g contributing up to 5 TBN to the total TBN (as recited in claim 1 and reads on claims 8-16, 19-21 and 24) (see Abstract and Para. [0042], [0044], [0048] and [0060] and see Table 1/Oil 7),  
(iii) 4.1 wt% of a polyisobutenyl succinimide wherein the polyisobutenyl group has a MW of 2000 g/mol and has a TBN of at least 40 KOH/g and having a N:CO ratio of greater than 1.6:1 and can be further post treated with boron (as recited in claim 1 and reads on claims 2, 4-7, 10, 13-15 and 24) (Para. [0046]-[0047], [0098] and [0100] and see Table 1/Oil 7 – as can be seen by paragraph 0013 of Baumanis which is incorporated in paragraph 0098 of Zhang – the succinimide dispersant disclosed therein has a nitrogen of a 5-membered heterocyclic ring substituted with a group other than hydrogen and the ring has a hydrocarbyl substitution), and  

Zhang does not disclose the concentration of amine compound within the range recited in claim 1.  
Desantis discloses a lubricant composition for a compression-ignition internal combustion marine engine comprising; (i) 1 to 15 wt% of an amine as an ashless fuel additive having a total base number ("TBN") of from about 275 to about 600 mg KOH/g when tested according to ASTM D2896; and (ii) a detergent selected from metal sulfonates, phenates, salicylates, carboxylates, thiophosphonates, and combinations thereof. The lubricant composition has a TBN of from about 20 to about 130 mg KOH/g when tested according to ASTM D2896. The amine contributes greater than about 30% of the TBN of the lubricant composition. Further, a method of lubricating an internal combustion engine with the lubricant composition comprises the steps of injecting a fuel and the lubricant composition into a cylinder to form a mixture, and combusting the mixture via compression-ignition (see Abstract and Para. [0002]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the amine concentration of Desantis in the composition of Zhang as it is a simple substitution of one known element for another in order to obtain predictable results which includes neutralizing ashes without causing any ash.    

Regarding claims 18 and 33, Zhang/Desantis disclose all the limitations of claim 1 and itis therefore the position of the examiner that Zhang inherently reads on the 
Regarding claims 31 and 34-35, see discussion above.  

Claim Rejections - 35 USC § 103
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as evidenced by Baumanis in view of Smith, US Patent Application Publication No. 2010/0016186 (hereinafter referred to as Smith).       
Regarding claim 32, Zhang as discussed above discloses morpholine as a possible amine compound along with other secondary and tertiary amine compounds.  Zhang does not, however, disclose one of the amine compounds recited in claim 32.  
	Smith discloses a lubricant composition for use in marine applications (Para. [0006]-[0007]) comprising a lubricant composition to which is added 0.1 to 6 wt% of N-methylmorpholine (as recited in claim 32) (Para. [0035]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the N-methylmorpholine compound of Smith in the composition of Zhang in order to minimize corrosion or degradation of metal and/or plastic parts that come into contact with the hydraulic fluid, (ii) ease of handling the hydraulic fluid, and (iii) stability of the components of the .    

Response to Arguments
9.	Applicants’ response filed 10/15/2020 regarding claims 1-2, 4-16, 18-22, 24, 26-28 and 31-33 have been fully considered and are not persuasive.  
Applicants argue that Zhang is not a proper primary reference in an obviousness rejection as Zhang does not disclose the TBN limitations of the dispersant compound.  This argument is not persuasive.  Zhang discloses all the limitations regarding the tpe of dispersant and includes those that are taught by the instant specification as dispersants having TBNs greater than 60 mgKOH/g; therefore reading on the claims as instantly recited.  
of claim 1 from which claim 2 depends and specifically the type of dispersant recited in claim 1.  For this reason it is the position of the examiner that the dispersant disclosed in Zhang inherently reads on the limitations of claim 2.  It is noted that a prima facie case of obviousness has been established when the reference discloses all the limitations of a claim except for a property and the examiner cannot determine whether or not the reference inherently possesses properties that render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See also   In re Best, 195 USPQ 430,433 (CCPA 1977) as to the providing of this rejection under 35 USC 103.  
Next applicants argue that Zhang is not a proper reference in an obviousness rejection as the TBN disclosed in Zhang does not read on the claims as instantly recited.  This argument is not persuasive.  Zhang explicitly discloses the dispersant 
Applicants also argue that Zhang is not a proper reference in an obviousness rejection as Zhang is mainly concerned with engine oils and not marine applications.  Zhang explicitly discloses the use of the compositions disclosed therein in marine applications in paragraphs 0032, 0134 and 0142.  For these reasons applicants’ arguments are not persuasive.   

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.